Citation Nr: 0706074	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for a cardiac 
disability (coronary artery disease, status post myocardial 
infarction), now rated 30 percent disabling.

2.  Entitlement to an increased rating for diabetes mellitus, 
now rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to August 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 RO decision.  The veteran 
testified before the Board in February 2006.

The Board notes that the December 2003 RO decision 
erroneously stated that the veteran's cardiac disability had 
been previously rated as 10 percent disabling.  In fact, this 
disability had previously been rated as 30 percent disabling.  
In January 2005, the RO corrected its earlier rating 
decisions on the basis of clear and unmistakable error, and 
it reinstated 30 percent ratings from March 14, 2001, through 
July 6, 2003; from November 1, 2003, through July 2, 2004; 
and from October 1, 2004, to the present.  (Temporary 100 
percent ratings were in effect during the periods when the 30 
percent schedular rating was not in effect.  Those temporary 
100 percent ratings are not at issue; the only issue on 
appeal is a claim for an increase in the 30 percent rating.)  

In addition, the record indicates that the veteran has 
scarring associated with his 2004 coronary artery bypass 
graft.  The evidence appears to raise a claim for service 
connection for scarring associated with this service-
connected cardiac disability.  Since the RO has not yet had 
an opportunity to address this matter, the Board will refer 
this matter to the RO for its consideration, as appropriate, 
in the first instance.  

The Board addresses the claim for an increased rating for a 
cardiac disability in the REMAND part of the decision below 
and REMANDS that issue to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

Service-connected diabetes mellitus is now manifested by the 
need for oral medication and insulin, dietary restrictions, 
and restriction of activities (such as driving) because of 
possible hypoglycemic episodes.


CONCLUSION OF LAW

The criteria for a 40 percent rating for Type 2 diabetes 
mellitus are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7913 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in September 2003 and October 
2003; rating decisions in December 2003 and January 2005; and 
a statement of the case in January 2005.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the December 2003 
rating decision) or even the final adjudication (the January 
2005 statement of the case) is harmless.  The Board finds 
that even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under its duty to notify claimants 
prior to the last adjudication here (the January 2005 
statement of the case).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  The veteran 
contends that a new VA examination is needed at this time 
because his medications for diabetes mellitus have increased 
or changed.  However, the relevant rating criteria do not 
require consideration of dosage changes in medications for 
diabetes mellitus.  See 38 C.F.R. § 4.119, DC 7913.  Thus, VA 
has satisfied both the notice and duty to assist provisions 
of the law.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected diabetes mellitus is now 
rated 20 percent disabling, and he seeks a higher rating.  
The veteran had indicated that he should receive a 40 percent 
rating, but it is not entirely certain that he is definitely 
limiting his appeal to no more than the 40 percent rating.  
Therefore, the Board will also consider the possibility of a 
rating higher than 40 percent.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (veteran is presumed to seek the maximum 
available rating, except where the veteran specifically 
limits his appeal to a specific rating).  

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted if diabetes requires more than one daily injection 
of insulin, with a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1).

On a September 2003 VA examination, the veteran reported that 
his blood sugar was poorly controlled.  However, he denied 
any significant weight change, and there had been no 
symptomatic hypoglycemia or diabetic ketoacidosis.  It was 
also noted that he was on no activity restrictions because of 
his diabetes.  He was taking several injections of insulin 
daily in addition to oral medication.  He had no diabetic 
retinopathy, although he had mild diabetic neuropathy.  The 
relevant diagnosis was Type 2 diabetes mellitus (as evidenced 
by the use of oral agents and the lack of diabetic 
ketoacidosis), with current use of insulin and poor diabetic 
control (evidenced by high hemoglobin A1c test results and 
high random blood sugar levels).  He also had diabetic 
complications, including diabetic neuropathy and erectile 
dysfunction.  In addition, his progressive coronary artery 
disease was likely worsened by the diabetes.  

The veteran has been receiving ongoing VA treatment for 
diabetes.  There have been fluctuations in the veteran's 
condition, with improved blood sugar control noted in August 
2004, but hypoglycemia and poor blood sugar control noted in 
October 2004.  Also, in October 2004, he was warned about 
driving because of his hypoglycemic episodes, especially 
because of his inability to detect such episodes in a timely 
fashion.

This evidence certainly shows that the veteran requires 
insulin and a restricted diet.  But to qualify for a 40 
percent rating, his activities would require regulation as 
well.  The Board concludes that the record of fluctuations 
and recent hypoglycemic episodes, coupled with the VA 
providers' admonitions about driving are sufficient to 
qualify as "regulation of activities" (that is, avoidance 
of strenuous occupational and recreational activities).  
Therefore, the veteran's diabetes mellitus warrants a 
40 percent rating.  See  38 C.F.R. § 4.119, DC 7913.

The Board has also considered whether an even higher rating 
is warranted.  However, he has had no episodes of 
ketoacidosis, and his hypoglycemic episodes have not required 
any hospitalization or visits to a diabetic care provider 
twice per month.  Moreover, although service connection is in 
effect for several complications of diabetes (such as 
peripheral neuropathy of each lower extremity and erectile 
dysfunction), several of those disabilities are compensable.  
Therefore, the veteran's diabetes mellitus does not meet the 
criteria for a 60 percent rating (let alone a 100 percent 
rating) under DC 7913.

Thus, the evidence demonstrates that the veteran's diabetes 
mellitus meets the criteria for a 40 percent rating, but no 
higher.  The Board considered the "benefit-of-the-doubt" 
rule in granting this rating.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

A 40 percent rating for diabetes mellitus is granted.


REMAND

Additional development is needed with regard to the remaining 
increased rating claim for a cardiac disability.

The veteran underwent stress echocardiography in June 2002, 
which included a determination of the veteran's METs.  See 
38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7005, 7017 (2006).  
However, in June 2003, he suffered another myocardial 
infarction.  And in June 2004, he underwent coronary artery 
bypass graft surgery.  Although he underwent a VA examination 
in September 2003 (that is, after the June 2003 heart 
attack), that VA examination specifically cautioned that 
treadmill testing could not be performed at that time because 
the veteran was still recovering from the recent heart 
attack.  Moreover, the veteran underwent coronary artery 
bypass graft surgery in 2004.  Therefore, the September 2003 
examination did not measure or even estimate the veteran's 
METs since the 2003 heart attack, nor did it measure or 
estimate that value since the 2004 heart surgery.  On remand, 
a new examination should assess all relevant clinical 
findings.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain any VA medical records of 
treatment for the veteran's cardiac 
disability from 2005 to the present 
that have not yet been associated with 
the claims folder.

2.  Then, schedule the veteran for an 
examination to assess the current 
nature and severity of his service-
connected cardiac disability (coronary 
artery disease, status post myocardial 
infarction and coronary artery bypass 
graft surgery).  Provide the claims 
folder to the examiner.  The examiner 
should assess all relevant clinical 
findings, such as the presence or 
absence of any episodes of congestive 
heart failure, left ventricular 
ejection fraction measurements, and 
measurements, or if medical necessary, 
estimates of METs (metabolic 
equivalents).  See 38 C.F.R. § 4.104, 
DCs 7005, 7017.

3.  Then readjudicate the claim for an 
increased rating for a cardiac 
disability (coronary artery disease, 
status post myocardial infarction and 
coronary artery bypass graft surgery) 
(now rated 30 percent disabling).  If 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, as appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


